ITEMID: 001-69543
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: MCCALLA v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Royland McCalla, is a Jamaican national who was born in 1972 and lives in Nottingham. He is represented before the Court by Mr F.Vaz, a lawyer practising in Edgware.
The applicant arrived in the United Kingdom in December 1999 and was granted leave to enter as a visitor until 17 January 2000. He applied for an extension which was granted until 20 June 2000. On 5 June 2000, he applied for a further extension as the husband of S., a British citizen whom he had married on 12 May 2000. Leave was granted for twelve months, expiring on 6 December 2001.
S. had a daughter J. (born in 1998), by a previous relationship, who had regular contact with her natural father.
Meanwhile in March 2001, the applicant was arrested for drugs offences. Following a plea of guilty to four counts of supplying crack cocaine and two counts of offering to supply, the applicant was sentenced on 4 June 2001 to five years' imprisonment. The judge did not make any recommendation for deportation.
On 16 December 2001, S. gave birth to the applicant's son, R.
On completion of one half of his sentence, the applicant was released on parole.
On 10 July 2003, the Home Secretary gave notice of his decision to make a deportation order against the applicant, referring to his conviction in view of which he deemed it conducive to the public good to make such an order.
The same day, the applicant appealed.
Following a hearing, by a decision of 16 January 2004, the Adjudicator rejected his appeal. He gave weight to the applicant's good record in prison and his family circumstances. He noted that S. had relatives, including her parents, in Jamaica and had visited there on holiday, although she had lived all her life in the United Kingdom. Having regard however to the fact that the wife had a house and job in Nottingham, that R. had uncertain medical problems and J. had regular access with her natural father, he did not consider that it would be reasonable to expect the wife to emigrate to Jamaica, in particular as it would severe J.'s links with her natural father. Nonetheless, weighing these factors together with the seriousness of his offences, the short period in which the applicant had lived in the United Kingdom and the fact that the applicant and S. had married knowing that he was not a British citizen and did not have indefinite leave to remain, he found that the measure was not unjustified.
On 15 April 2004, the Immigration Appeal Tribunal refused permission to appeal, finding no error in the Adjudicator's balancing of the relative factors.
On 24 May 2004, the High Court refused an application for statutory review.
